SPAETH, President Judge,
concurring:
I agree that the order denying the petition to open should be affirmed, and on this issue I join the majority. I also agree that the order granting the petition to strike should *265be reversed, but my reasons for this conclusion differ from the majority’s.
In concurring in Tice v. Nationwide Life Insurance Co., 284 Pa.Super. 220, 425 A.2d 782 (1981), I expressed the opinion that our decision in a case such as this should not depend upon whether the judgment is characterized as “void” or “voidable.” I recognize that for many years our decisions have depended — as both the majority’s opinion and Judge CAVANAUGH’S concurring and dissenting opinion do depend — on how the judgment is characterized. As the Restatement (First) of Judgments (1942) codified the prevailing view, a void judgment, that is, one rendered by a court lacking jurisdiction or concerning which certain procedural requirements are lacking, is a legal nullity for all purposes and subject to direct or collateral attack at any time. Id. at § 11. See also Romberger v. Romberger, 290 Pa. 454, 457, 139 A. 159, 160 (1927) (void judgment is “a mere blur on the record [which it is] ... the duty of the court of its own motion to strike off, whenever its attention is called to it.”); Centennial Bank v. Germantown-Stevens Academy, 277 Pa.Super. 134, 139, 419 A.2d 698, 700 (1980) (“Where a judgment is confessed against a party who has not authorized the same, ... the judgment is void. Being void it is a nullity and without legal effect.”); 10 Standard Pennsylvania Practice 405 (“[a] void judgment is a nullity and has no legal effect.”) Nevertheless, the better approach, I suggest, is the approach proposed by the drafters of the Restatement (Second) of Judgments (1982). They propose that judgments should not be automatically avoided simply as a consequence of being labelled “void,” but rather that
... the judgment may be subject to avoidance and hence being treated as a legal nullity, depending on the nature of the defect concerning the particular requirement, the opportunity that the complaining party had to challenge the defect, and whether there has been reliance on the judgment since its rendition.
Id. at Ch. 2, 19.
*266The drafters explained this substantial shift from the approach taken by the drafters of the Restatement (First) by noting that although the approach they proposed was more “complex”, “[t]his complexity reflects not uncertainty about the importance of finality but recognition that a broad array of circumstances can be relevant in deciding whether the point of finality should be deemed to have been reached.” They continued:
The question of validity comes up only if the plaintiff, at least assertedly, has done something seriously wrong in attempting to pursue a legal remedy (failing to give proper notice, choosing the wrong court, etc.). Furthermore, the question comes up in connection with an attack on a judgment only if the defendant has omitted to raise the defect until after judgment had been rendered. Thus, both sides may have blundered. In the cases involving such situations, there are often indications that presentation of the merits was also mishandled. Not infrequently, the question of validity is evidently being litigated by a successor to the counsel who was originally involved. The point of all this is that the question of validity often arises in a context in which there is also serious doubt about the quality of the adjudication in other respects. As a result, it often can be said with equal meaning that a judgment ought to be avoided because it is invalid and that it ought to be regarded as invalid because it should be avoided. It seems better frankly to recognize this relationship than to attempt wholly to isolate the concept of validity as such.
Id. at Ch. 2, 20.
The Restatement (Second) thus would require that a court determine the effect of a judgment not by deciding whether to call it “void” or “voidable,” but rather by deciding, upon an analysis of all surrounding circumstances, whether the law ought to recognize the judgment as final.
I remain of the opinion that we should adopt the approach proposed by the Restatement (Second). Doing so, I have no difficulty in concluding that the judgment here should be recognized as final, which is to say, that the *267petition to strike it should have been denied. Whether or not the prothonotary’s premature entry of the judgment was a substantial defect, the judgment should be recognized as final both because of the length of time it went unchallenged,1 and because of the manifest acquiescence by defendants’ decedent2 in its validity.3 The original note was signed on December 12, 1944, and it was, by its terms, to mature one year later. Judgment was confessed and entered the same day. (R.R. at la, 7a) Only in 1978, thirty-four years later, and one year after defendants’ decedent died, did defendants first challenge the validity of the judgment. (R.R. at 17a) Prior to that date, however, defendants’ decedent had consented three times, without litigation, to the revival of the judgment. (R.R. at 2a— 1/9/50; 3a (4/18/68); 4a (1/18/73)). In addition, he had sought and received a partial release from the judgment one year prior to his death, to enable him to convey land encumbered by the note. (R.R. at 4a, Brief for Plaintiff at 4) On none of these four occasions was any attack made on the validity of the original judgment. In these circumstances, plaintiffs reasonably relied on the validity of the judgment, and it ought not “be subject to avoidance and ... treated as a legal nullity.” Restatement (Second) of Judgments, supra at Ch. 2, 19.
*268Accordingly, I should affirm the trial court’s order denying the petition to open but reverse its order granting the petition to strike.
WIEAND and MONTEMURO, JJ., joins this concurring opinion.

. Since I do not rest my decision on whether the judgment here is characterized as "void” or "voidable,” see infra, I do not address the issue of whether we ought to reconsider the rule that laches may not run against a void judgment. See, e.g., Strickler v. United Elevator Co., 257 Pa.Super. 542, 391 A.2d 614 (1978).


. This is the designation of the parties chosen by the majority. At 258 n. 1.


. The trial court relied on Green Ridge Bank v. Edwards, 247 Pa.Super. 231, 372 A.2d 23 (1977) (SPAETH, J.), where we held that a subsequent revival of a "void” judgment cannot render the judgment enforceable. This is but a corollary of the rule that a void judgment is a legal nullity for all purposes. When, however, as I believe we now should do, we rest our decision not on whether we label a judgment "void,” but rather upon an examination of all the circumstances of the judgment, then a defendant's acquiescence in the validity of the judgment becomes a relevant consideration, just as does the length of time the judgment has remained unchallenged. See Restatement (Second) of Judgments, supra at Ch. 2, 19-20.